FILED

UNITED STATES DISTRICT COURT FEB 2’! 2015
FOR THE DISTRICT OF COLUMBIA (Hut, ".8. District & Bankruptcy
forms District at Columbla
Marcus B. Harris, )
)
Plaintiff, )
) Case: 1:15—cv-OO270
V_ ) Assigned To : Unassigned
) ASSIQn. Date : 2/24/2015
Hon, Eric Holder, A.G., et al., ) Description: Pro Se Gen. Civil (F)
)
Defendants. )
MEMORANDUM OPINION

Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in
forma pauperis. The application will be granted and the complaint will be dismissed pursuant to
28 U.S.C. § 1915A, which requires the Court to screen and dismiss a prisoner’s complaint upon a
determination that it fails to state a claim upon which relief may be granted. See id. § 1915A(b).

Plaintiff is an inmate incarcerated in Jasper, Florida. He alleges that he “ﬁled a
complaint invoking administrative A.G. Jurisdiction . . . under 28 U.S.C.A. Section 533(4) and
28 U.S.C.A. Section 509,” which defendant “misconstrued . . . as [a] routine letter.” Veriﬁed
Complaint for Declaratory Relief and for Judicial Review of Agency Action by Employer
(“Compl.”) at 2. Plaintiff seeks judicial review of the response he received from the Department
of Justice’s Civil Rights Division. See Compl. Attachment (Jan. 5, 2015 Letter). Plaintiff also
seeks a declaratory judgment but it is unclear just what he wants this Court to declare.

The Administrative Procedure Act (“APA”) creates a cause of action for “[a] person
suffering legal wrong because of agency action, or adversely affected or aggrieved by agency

action within the meaning of a relevant statute[.]” 5 U.S.C. § 702. See id. § 704 (“Agency

1

 

action made reviewable by statute and ﬁnal agency action for which there is no other adequate
remedy in a court are subject to judicial review”). The Civil Rights Division’s letter to plaintiff
merely describes the role and scope of its Special Litigation Section and informs that “[w]e will
review your letter to decide whether it is necessary to contact you for additional information.”
Jan. 5, 2015 Letter at 1. The letter does not constitute a ﬁnal agency action subject to review
under the APA because it neither “imposes an obligation, denies a right, [n]or ﬁxes some legal
relationship.” Reliable Automatic Sprinkler Co., Inc. v. Consumer Product Safety Comm ’n, 324
F.3d 726, 731 (DC. Cir. 2003) (citation omitted); see Trudeau v. FTC, 456 F.3d 178, 189 (DC.
Cir. 2006), quoting 5 U.S.C. § 551(13) (deﬁning “agency action”).

To the extent that plaintiff is seeking to compel the Attorney General to investigate his
“complaint,” he has not alleged facts or cited any authority to overcome the jurisdictional bar to
such a claim. See Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480 (DC. Cir. 1995) (“In
both civil and criminal cases, courts have long acknowledged that the Attorney General's
authority to control the course of the federal government's litigation is presumptively immune
from judicial review”); Wightman-Cervantes v. Mueller, 750 F. Supp. 2d 76, 80 (D.D.C. 2010)
(“[A]n agency's decision whether to prosecute, investigate, or enforce has been recognized as
purely discretionary and not subject to judicial review”) (citing Block v. SEC, 50 F .3d 1078,
1081—82 (DC. Cir. 1995)) (other citation omitted); Martinez v. US, 587 F. Supp. 2d 245, 248-
49 (D.D.C. 2008) (“The FBl's decision whether or not to investigate the supposed criminal

activity reported by Martinez is a discretionary function[.]”). Hence, this case will be dismissed.

A separate Order accompanies this Memorandum Opinion.
// M

Date: February .20 , 2015 United S tes District Judge